Exhibit 10-6
DESCRIPTION OF 2007 COMPENSATION ARRANGEMENTS
WITH LUBIN, DELANO & COMPANY
     During 2007, Lexington Precision Corporation (the “Company”) compensated
Michael A. Lubin, its Chairman of the Board, and Warren Delano, its President,
indirectly through payments to Lubin, Delano & Company, an investment banking
firm of which they are the only partners. These compensation arrangements
provided for payment to Lubin, Delano & Company of a basic fee of $700,000, and
provided for a possible incentive fee based upon attaining an operating profit
target for the Company and possible transaction fees as might be agreed upon by
the Company and Lubin, Delano & Company in connection with acquisitions,
divestitures, financings and other similar transactions.

